DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winfried Heimenstein U.S. Patent Publication 2013/0164123 A1 (Helmenstein). 
Regarding claim 1, Heimenstein discloses a cooling fan comprising: fan housing (Element 0) having an air inlet formed on a front surface ([0053]) thereof and through which air flows and an air outlet formed on a side surface of the fan housing and through which air is discharged (Element 41); and an impeller (Element 17) mounted inside the fan housing to introduce air in an axial direction thereof and discharge air in a radial direction thereof, wherein a bypass passage is formed at an edge of the air inlet so that air flowing in a direction opposite to the air outlet can be discharged to the outside (Figure 3).  
Regarding claim 2, Heimenstein discloses the cooling fan wherein the inside of the fan housing, an air suction passage for sucking air is formed in the inside of the impeller, and an air discharge passage through which air is discharged is formed outside the impeller, wherein the bypass passage is formed to communicate with the air discharge passage ([0055]).  
Regarding claim 13, Heimenstein discloses the cooling fan wherein an edge of the air inlet is formed in a flat shape without a bell mouth ([0053], inlet opening is flat Figure 4).  
Regarding claim 14, Heimenstein discloses the cooling fan with a seat cooling device comprising: a seat having an air passage through which air passes; a blowing fan for generating air necessary for cooling the seat; and a duct connecting between the blowing fan and the seat (Figure 2a-2e). 

Allowable Subject Matter
Claims 3-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose the detailed features of the bypass passage as claimed in this application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636